Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered November 8, 2012, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant pleaded guilty to a superior court information charging him with burglary in the third degree and waived his right to appeal. The plea agreement contemplated that, if defendant failed to enter the drug court program, he could receive a prison sentence of up to 2V3 to 7 years. Defendant’s application for the drug court program was rejected and, accordingly, he was sentenced to a prison term of 2V3 to 7 years. He now appeals.
Appellate counsel seeks to be relieved of his assignment of *1507representing defendant, asserting that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Thus, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.E, Stein, McCarthy, Garry and Lynch, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.